                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

DESIGN NINE, INC.,                         )
                                           )
           Plaintiff,                      )
                                           )
      v.                                   )         Case No. 4:18 CV 428 CDP
                                           )
ARCH RAIL GROUP, LLC, et al.               )
                                           )
           Defendants.                     )

                          MEMORANDUM AND ORDER

      Plaintiff, Design Nine, Inc., brings this action against its former employees,

defendants John S. Ebersohl, James K. Kendall, and Edward D. Harster, and

against Arch Rail Group, LLC, the company they formed to compete with Design

Nine. Plaintiff alleges that the individual defendants formed their own company,

Arch Rail, and began competing with Design Nine while still employed there.

Design Nine alleges that, among other things, defendants misappropriated its trade

secrets, including a propriety spreadsheet with formulas and a measuring device

used to determine the dimensions for replacing railroad bridge ties. The complaint

has fifteen counts – four for statutory violations of misappropriating trade secrets,

one claim for violating the Missouri Computer Tampering Act, and ten counts

raising various common law claims. Defendants seek to dismiss the case or in the

alternative for more definite statement. They argue that the complaint fails to state
a claim upon which relief can be granted and that the common law claims are

preempted by the trade secret statute.

      I will grant the motion in part and deny it in part. First, I conclude that

Counts 1 through 4 of the complaint properly allege facts that, if proved, would

constitute misappropriation of trade secrets under both the Defend Trade Secrets

Act (DTSA), 18 U.S.C. § 1836(b)(1), and the Missouri Uniform Trade Secrets Act

(MUTSA), Mo. Rev. Stat. § 417.455. Moreover, the complaint (with the exception

of Count 6) complies with Rule 8(a), Fed. R. Civ. P., and provides more than

adequate notice to defendants of what trade secrets they are alleged to have

misappropriated and what conduct they are accused of that is alleged to be

wrongful. To the extent that defendants argue that many of the other claims are

preempted by MUTSA, that argument is premature. Although some of the other

claims certainly may be precluded if plaintiff is able to prove its allegations about

the trade secrets, that is not something that can be determined on a motion to

dismiss. However, I agree with defendants that three of the counts – Count 6

(tortious interference with business expectancy), Count 12 (for prima facie tort)

and Count 13 (for unfair head start) – fail to state claims on which relief may be

granted, and those counts will be dismissed. I will otherwise deny the motion to

dismiss.




                                          2
                                        Background

       Design Nine is an engineering firm that provides a variety of engineering

services to railroads and industries served by railroads. In the mid-1990s, Design

Nine created a specialized measuring device that is used to measure “existing

bridge structures to determine edges of steel girders relative to the existing center

line of track and used to dimension location of holes for hook bolts on new timber

bridge ties.” [ECF 1 ¶ 12].1 Design Nine uses this device “almost exclusively”

with work for the Union Pacific Railroad Company (UPPR). Id. at ¶ 11.

According to the complaint, the device accurately and efficiently assists with

measurements that are used to produce the prefabrication of replacement railroad

timbers and ties for UPPR related projects. Id. at ¶ 13-15.

       Design Nine alleges that the bridge survey device is a trade secret. Id. at ¶

30. According to the complaint, Design Nine limited access to the bridge survey

device by only maintaining one device and by limiting the number of employees

who could use the device. Further, Design Nine alleges it did not advertise,

discuss, or disclose the device to outside individuals, except to UPPR personnel at

work sites. Id. at ¶ 31 and ¶ 32. In addition to the bridge survey device, Design

Nine further alleges a proprietary spreadsheet “with formulas” as a trade secret. Id.

at ¶ 30. Design Nine used the spreadsheet to “calculate dimensions, quantities, and

1
  Design Nine’s complaint refers to the measuring device as a “bridge survey device” and I will
refer to the measuring device as such.
                                               3
other data for new bridge timbers to be utilized to replace existing deteriorated

timber tie decks.” Id. at ¶ 45. Design Nine alleges that the spreadsheet was not

advertised, disclosed, or shown to outside individuals, except to “select UPPR

bridge engineers in Omaha, Nebraska” who asked to view the spreadsheet. Id. at ¶

34. Further, Design Nine alleges that the spreadsheet was password protected and

access to the spreadsheet was limited “to those employees with a need to use” the

spreadsheet. Id. at ¶ 33.

      Defendants Ebersohl, Harster, and Kendall were employees of Design Nine

until they resigned simultaneously in January 2018. Id. at ¶ 28. Ebersohl was an

officer of the company with the title of Vice President and Corporate Secretary.

Id. at ¶ 21. Kendall and Harster worked as project engineers under the supervision

of Ebersohl. Id. at ¶ 24 and ¶ 27. According to the complaint, in October 2017,

Ebersohl, Harster, and Kendall formed Arch Rail Group, LLC, while they were

still employed by Design Nine. Id. at ¶ 40. Design Nine alleges that before

forming Arch Rail, Ebersohl persuaded the corporate officers of Design Nine to

build a second bridge survey device to allow additional survey work on UPRR

structures. Id. at ¶ 35. Design Nine authorized a purchase request and entered into

a contract with Designs for Tomorrow to build the second bridge survey device.

Id. at ¶ 37 and ¶ 38. Design Nine alleges that defendants paid for the second




                                          4
device but then took it for their own use at Arch Rail, instead of delivering it to

Design Nine. Id. at ¶ 44.

      Plaintiff alleges that while defendants were still employed at Design Nine,

they accessed and copied confidential information such as financial statements,

customer and vendor contracts, invoices, hourly pay rates, personnel documents,

payroll and tax information, client lists, internal training resources, company

procedures, and other private Design Nine documents. Id. at ¶ 55. It alleges that

Ebersohl deleted his Google Chrome browser history to hide his transfer of

confidential information to Arch Rail. Id. at ¶ 57. Design Nine also alleges that

after the defendants resigned from Design Nine, they used Design Nine’s software

license to access a vendor’s software program to draft and design work for a

customer. Id. at ¶ 58.

      Design Nine alleges the defendants marketed to Design Nine’s customers

and met with UPPR to discuss business opportunities. Id. at ¶ 60-61. Further,

Design Nine alleges that the defendants represented to UPPR that Design Nine

could no longer work on UPPR’s projects and UPPR should no longer contract

with Design Nine to perform railroad services. Id. ¶ 62-63.

                                     Discussion

      Defendants argue that the complaint is deficient under Rule 8(a), Fed. R.

Civ. P., because of the collective grouping of defendants and because the general

                                           5
accusations do not give them fair notice of the allegations of each claim. They also

move to dismiss all counts under Rule 12(b)(6), Fed. R. Civ. P., for failure to state

claims upon which relief may be granted. Further, defendants argue that if the

trade secret counts are properly pled (Counts 1-4), then MUTSA preempts all of

the remaining Counts (5-15) because all counts share a common basis of fact.

      Design Nine responds that the complaint satisfies the pleading requirements

of Rules 8(a) and 12(b)(6) because it provides a sufficient factual basis to establish

that each claim is plausible on its face and to inform the defendants of what they

must defend against. Design Nine states that the complaint identifies each trade

secret and the complaint gives fair notice to the defendants of the accusations

against them. Further, Design Nine argues that it is entitled to allege claims in the

alternative and that MUTSA does not preempt Counts 5 through 15.

      Rule 8(a)(2), Fed. R. Civ. P., provides that a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” In

Bell Atlantic Corp. v. Twombly, the Supreme Court clarified that Rule 8(a)(2)

requires complaints to contain “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action.” 550 U.S. 544, 555 (2007); accord

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). Specifically, to survive a motion

to dismiss, a complaint must contain enough factual allegations, accepted as true,

to state a claim for relief “that is plausible on its face.” Twombly, 550 U.S. at 570.

                                          6
      The purpose of a motion to dismiss under Rule 12(b)(6) is to test the legal

sufficiency of the complaint. When considering a 12(b)(6) motion, the court

assumes the factual allegations of a complaint are true and construes them in favor

of the plaintiff. Neitzke v. Williams, 490 U.S. 319, 326–27 (1989). I am not,

however, required to accept the legal conclusions the plaintiffs draw from the facts

alleged. Id. at 555; Retro Television Network, Inc. v. Luken Commc'ns, LLC, 696

F.3d 766, 768-69 (8th Cir. 2012). Drawing on my “judicial experience and

common sense,” I must consider the plausibility of each claim as a whole, not the

plausibility of each individual allegation. Zoltek Corp. v. Structural Polymer Grp.,

592 F.3d 893, 896 n. 4 (8th Cir. 2010).

      Applying these standards, I conclude that Counts 1 through 4 sufficiently

allege the misappropriation of trade secrets under both the both the DTSA and the

MUTSA. Of the remaining counts, only Counts 6, 12 and 13 (tortious interference

with business expectancy) fail to state claims upon which relief may be granted.

While some (but not necessarily all) of the other counts may indeed be preempted

if it is proven that the bridge survey device, spreadsheet, and other items are in fact

trade secrets, I cannot make that determination at this stage of the case. If, on the

other hand, the items are not proven to be trade secrets, then Design Nine may still

have the opportunity to attempt to prove any common law claims that would

otherwise be preempted by MUTSA.

                                           7
             Trade Secret Misappropriation Claims – Counts 1 - 4

      In four separate counts, Design Nine alleges that the defendants

misappropriated Design Nine’s trade secrets with respect to the bridge survey

device and the propriety spreadsheet in violation of the Defend Trade Secrets Act,

(DTSA) 18 U.S.C. § 1836(b)(1), and the Missouri Uniform Trade Secrets Act

(MUTSA), Mo. Rev. Stat. § 417.455.

      To state a claim for misappropriation of a trade secret under the DTSA, a

plaintiff must show that “the trade secret is related to a product or service used in,

or intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).

The DSTA defines a trade secret broadly as:

      all forms and types of financial, business, scientific, technical,
      economic, or engineering information, including patterns, plans,
      compilations, program devices, formulas, designs, prototypes, methods,
      techniques, processes, procedures, programs, or codes, whether tangible
      or intangible, and whether or how stored, compiled, or memorialized
      physically, electronically, graphically, photographically, or in writing if
      – (A) the owner thereof has taken reasonable measures to keep such
      information secret; and (B) the information derives independent
      economic value, actual or potential, from not being generally known to,
      and not being readily ascertainable through proper means by, another
      person who can obtain economic value from the disclosure or use of the
      information[.]

18 U.S.C. § 1839(3). Under the DTSA, a misappropriation occurs when: (1) a

person acquires the trade secret while knowing or having reason to know that he or

she is doing so by improper means; (2) a person who has acquired or derived

knowledge of the trade secret discloses it without the owner’s consent; or (3) when
                                           8
a person who has acquired or derived knowledge of the trade secret uses it without

the owner’s consent. 18 U.S.C. § 1839 (5).

      To state a claim under MUTSA, a plaintiff must demonstrate (1) the

existence of protectable trade secrets, (2) misappropriation of those trade secrets by

the defendant, and (3) damages. Mo. Rev. Stat. § 417.453(2). MUTSA defines a

“trade secret” as:

      information, including but not limited to, technical or nontechnical
      data, a formula, pattern, compilation, program, device, method,
      technique, or process, that: (a) Derives independent economic value,
      actual or potential, from not being generally known to, and not being
      readily ascertainable by proper means by other persons who can
      obtain economic value from its disclosure or use; and (b) Is the
      subject of efforts that are reasonable under the circumstances to
      maintain its secrecy.
Mo. Rev. Stat. § 417.453(4). The existence of a trade secret is a conclusion of law

based on the applicable facts. Lyn–Flex W., Inc. v. Dieckhaus, 24 S.W.3d 693, 698

(Mo. Ct. App. 1999).

      The complaint provides a sufficient factual basis to allege violations of both

trade secrets statutes at this stage in the litigation. The arguments presented by the

parties regarding the allegations under the DTSA and MUTSA are identical;

therefore, I will treat the claims together. See Flowshare, LLC v. TNS, US, LLC,

No. 4:16CV300JAR, 2017 WL 3174321, at *5 (E.D. Mo. July 26, 2017) (noting

the similarities between the parties’ arguments regarding MUTSA and DTSA

claims and analyzing the claims together).

                                          9
      A trade secret may be alleged broadly as there is no specific requirement for

particularity of trade secret allegations during the pleading stage. See EnviroPAK

Corp. v. Zenfinity Capital, LLC, No. 4:14CV00754 ERW, 2015 WL 331807, at *4

(E.D. Mo. Jan. 23, 2015). Defendants rely upon EnviroPAK to attempt to show

that Design Nine failed to identify a specific product. [ECF 27 at 7]. But Design

Nine did specifically allege that the bridge survey device and proprietary

spreadsheet were trade secrets. These are specific allegations of trade secrets. In

EnviroPAK, the trade secret claim was deemed plausible even though the factual

allegations were “dangerously general.” EnviroPAK, 2015 WL 331807 at 4.

Design Nine’s complaint describes how the bridge survey device works and why

these measurements are of economic value, whereas the complaint in EnviroPAK

merely stated that the plaintiff used confidential processes in making its products.

Id. The spreadsheet could also suffice as a trade secret because it contains

formulas and other data that create independent economic value from its secrecy.

Mo. Rev. Stat. § 417.453(4); 18 U.S.C. § 1839(3). More specific factual

determinations regarding any alleged trade secret “is premature at this point” and

more appropriate for the summary judgement stage. Roeslein & Assocs., Inc. v.

Elgin, No. 4:17 CV 1351 JMB, 2018 WL 1138465, at *9 (E.D. Mo. Mar. 2, 2018).

At the motion to dismiss stage, Design Nine has sufficiently alleged the existence

of trade secrets.

                                         10
      Design Nine has also sufficiently alleged that the defendants

misappropriated the secrets and that it was damaged as a result, thereby sufficiently

alleging claims under the MUTSA and DTSA. Design Nine alleges that Ebersohl,

Kendall, and Harster misappropriated a copy of the proprietary spreadsheet. [ECF

1 ¶ 52]. It alleges that the second bridge survey device was misappropriated when

Harster paid for and the defendants failed to deliver the device to Design Nine. Id.

at ¶ 42 and ¶ 43. Design Nine has claimed it is damaged from the loss of trade

secrets because of lost profits. Id. at ¶ 68. I will deny defendants’ motion to

dismiss Counts 1 through 4.

                               MUTSA Preemption
      Defendants argue that if the trade secret counts survive dismissal, then all

the other counts are preempted by MUTSA. Generally, MUTSA will “displace

conflicting tort, restitutionary, and other laws…providing civil remedies for

misappropriation of a trade secret.” Mo. Rev. Stat. § 417.463.1. Federal courts

have held that this provision preempts “civil claim[s] that are derivative of a claim

of misappropriation of trade secrets[.]” Bancorp Servs., L.L.C. v. Hartford Life

Ins. Co., No. 4:00CV70CEJ, 2002 WL 32727076, at *4 (E.D. Mo. Feb. 25, 2002).

Common law claims are preempted “if they are based on facts related to the

misappropriation of trade secrets claim.” Reliant Care Mgmt., Co. v. Health Sys.,

Inc., No. 4:10CV38 CDP, 2011 WL 4369371, at *1 (E.D. Mo. Sept. 19, 2011). A


                                         11
claim based on facts that are independent of the trade secret claims, however, will

not be preempted.

      At this stage in the litigation, a ruling that all the common-law counts are

preempted would be premature. While determining whether something is a trade

secret is a matter of law, that legal determination must be based on evidence

showing that the claimed secrets meet the statutory definitions. If Design Nine

proves its allegations that the items are in fact trade secrets, then any of the

common law claims based on those same items are preempted. But until that

determination is made, I cannot rule which, if any, of the common law counts are

preempted. EnviroPAK, 2015 WL 331807 at 6 (“As a practical matter, until this

Court is able to make a determination as to whether the information … qualifies as

a trade secret, the Court cannot rule on the precise extent” of preemption); see also

Flowshare, 2017 WL 3174321 at 6; Custom Hardware Eng'g & Consulting, Inc. v.

Dowell, 918 F. Supp. 2d 916, 936 (E.D. Mo. 2013) (dismissing breach of loyalty

claim on a motion for summary judgment after evidence demonstrated the claim

was derivative of the trade secret claims).

                  Count 5 – Missouri Computer Tampering Act

      Count 5 states a viable cause of action because the claim is premised upon

the misappropriation of confidential information and unauthorized access to a

computer system. This claim does not depend on whether the items tampered with

                                           12
are trade secrets. Under the Missouri Computer Tampering act (MCTA), a person

commits an act of computer tampering if “he or she knowingly and without

authorization or without reasonable grounds to believe that she has such

authorization:

      (1) Modifies or destroys data or programs residing or existing internal
      to a computer, computer system, or computer network; or (2)
      Modifies or destroys data or programs or supporting documentation
      residing or existing external to a computer, computer system, or
      computer network; or (3) Discloses or takes data ... residing or
      existing internal or external to a computer, computer system, or
      computer network; or (4) Discloses or takes a password, identifying
      code, personal identification number, or other confidential
      information about a computer system or network that is intended to or
      does control access to the computer system or network; (5) Accesses a
      computer, a computer system, or a computer network, and
      intentionally examines information about another person; (6)
      Receives, retains, uses, or discloses any data he knows or believes was
      obtained in violation of this subsection.
Mo. Rev. Stat. § 569.095. The statute provides a civil cause of action, “in addition

to any other civil remedy available” for the owner of the “computer system,

computer network, computer program, computer service or data” against any

person who violates the statute. Mo. Rev. Stat. § 537.525.

      Design Nine alleges that Ebersohl unlawfully accessed, copied, and

transferred computer-stored confidential information to storage devices maintained

by the defendants, that he deleted data by wiping his Google Chrome browser

history, and that the defendants improperly accessed a software license after they

resigned from Design Nine. [ECF 1 at ¶ 56-58]. These are sufficient allegations

                                         13
under the MCTA that defendants accessed, obtained, or destroyed computer data

and/or software without authorization. See InfoDeli, LLC v. Western Robidoux,

Inc., No. 4:15-CV-00364-BCW, 2016 WL 6920547, at *1 (W.D. Mo. Feb. 26,

2016) (denying defendant’s motion to dismiss because the plaintiffs properly pled

that the defendants violated the MCTA by accessing, retaining, or disclosing data

without approval); see also Lasco Foods, Inc. v. Hall & Shaw Sales, Mktg., &

Consulting, LLC, No. 4:08CV01683 JCH, 2009 WL 3523986, at *5 (E.D. Mo. Oct.

26, 2009). I will deny defendants’ motion to dismiss Count 5.

           Count 6 – Tortious Interference with Business Expectancy
      Under Missouri law, the elements of claim of tortious interference with

business expectancy are: (1) a valid business expectancy; (2) defendant's

knowledge of the relationship; (3) a breach induced or caused by defendant's

intentional interference; (4) absence of justification; and (5) damages. Stehno v.

Sprint Spectrum, L.P., 186 S.W.3d 247, 250 (Mo. banc 2006).

      Count 6 makes very general allegations. It alleges that Design Nine had

valid business expectancies in all of its customer and business relationships, that

defendants knew all of this by virtue of their positions, that defendants, through all

of their actions in competing, planning to compete, and acquiring confidential

information, tortiously interfered with all of these expectancies. Plaintiff then

alleges that as a result it lost unspecified business and profits. Nothing in the


                                          14
Count is tied to any of the specific factual allegations contained in factual section

of the complaint. The lack of specificity means that Count 6 fails to meet the

pleading requirements of Rules 8(a) and 12(b)(6). The allegations fail to provide

any particular factual basis to establish a claim that is plausible on its face and to

inform the defendants of what they must defend against. These general allegations

fail to state a claim, and I will grant the motion to dismiss as to Count 6.

                  Count 7 – Tortious Interference with Contract

       Design Nine has alleged a plausible claim for tortious interference with

contract. Design Nine contracted with Designs for Tomorrow to build the second

bridge survey device and alleges that the defendants Ebersohl and Harster, on

behalf of Design Nine, actually handled the negotiations with Designs for

Tomorrow to build the device. [ECF1 at ¶119-120]. Design Nine alleges that the

defendants intentionally interfered with a contract when they obtained the second

bridge survey device for their own use at Arch Rail. Id. at ¶ 42 – 43, ¶ 118, and ¶

120.

       Under Missouri law, the five elements of tortious inference with contract

are: (1) the existence of a contract; (2) defendant’s knowledge of the contract; (3)

a breach of contract induced or caused by defendant’s intentional interference; (4)

the lack of justification; and (5) damages. McGuire v. Tarmac Envtl. Co., 293 F.3d

437, 441 (8th Cir. 2002). Missouri courts apply a “but-for” test of causation and

                                           15
ask if a defendant took affirmative steps to induce the breach; and if so, if the

contract would have been performed absent the alleged interference. Id.

      The complaint here states sufficient facts to allege this claim; therefore, I

will deny defendant’s motion to dismiss Count 7.

                       Count 8 – Breach of Duty of Loyalty
      Design Nine has also sufficiently pled a plausible breach of the duty of

loyalty claim. A breach of the duty of loyalty claim arises when an employee

“goes beyond the mere planning and preparation and actually engages in direct

competition.” Scanwell Freight Express STL, Inc. v. Chan, 162 S.W.3d 477, 479

(Mo. banc 2005). An employee may not use confidential information unique to or

acquired from the employer, nor may the employee obtain customers for a rival

company. Id. at 480 (citing Restatement (Second) of Agency, § 393 cmt. e

(1958)). Scanwell defined the elements:

      1) In general, an employee must not, while employed, act contrary to
      the employer’s interest; 2) however, an employee may agree with
      others to compete upon termination of the employment and may plan
      and prepare for their competing enterprise while still employed; and
      3) but an employee may not, while still employed, go beyond mere
      planning and preparation and act in direct competition with the
      employer.

Id. at 480

      Here, Ebersohl, Kendall, and Harster had access to unique and confidential

information in their roles as employees of Design Nine and all three formed Arch

Rail before they resigned from Design Nine. [ECF 1 at ¶ 28, ¶ 40, ¶ 53, and ¶ 54].
                                          16
Further, all three defendants resigned simultaneously and Ebersohl and Harster

held senior positions at Design Nine. Id. at ¶ 22-28. Design Nine alleges that they

took actions to directly compete, including taking data and information, while still

employed, which may suffice as a breach of the duty of loyalty. See id.; see also

Synergetics, Inc. v. Hurst, 477 F.3d 949, 954 (8th Cir. 2007) (employees breached

duty of loyalty by forming a competing company while still employed and using

employer’s trade secrets, confidential information, pricing and product

information, and targeting customers). Moreover, the fact that all three defendants

resigned simultaneously and held key positions supports the plausibility of the

claim. Restatement (Second) of Agency, § 393 cmt. e (1958).

      Accordingly, I will deny defendant’s motion to dismiss Count 8.

          Count 9 – Fraudulent Misrepresentation Against Ebersohl
      Design Nine states a plausible claim against defendant Ebersohl only for

fraudulent misrepresentation. Under Missouri law, the elements of a fraudulent

misrepresentation claim are:

      (1) a representation; (2) its falsity; (3) its materiality; (4) the speaker's
      knowledge of its falsity or ignorance of its truth; (5) the
      speaker's intent that it should be acted on by the person in the manner
      reasonably contemplated; (6) the hearer's ignorance of the falsity of
      the representation; (7) the hearer's reliance on the representation being
      true; (8) the hearer's right to rely thereon; and (9) the hearer's
      consequent and proximately caused injury.
Renaissance Leasing, LLC v. Vermeer Mfg. Co., 322 S.W.3d 112, 131–32 (Mo.

2010). Rule 9(b) of the Federal Rules of Civil Procedure requires a higher degree
                                           17
of particularity, including the time when the alleged misrepresentation was made,

the place and contents of the misrepresentation, the identity of the person who

made the misrepresentation, and what was obtained. Abels v. Farmers

Commodities Corp., 259 F.3d 910, 920 (8th Cir. 2001) (internal citations omitted).

In essence, “Rule 9(b) requires plaintiffs to plead “the who, what, when, where,

and how: the first paragraph of any newspaper story.” Summerhill v. Terminix,

Inc., 637 F.3d 877, 880 (8th Cir. 2011).

      Count 9 alleges that in May of 2017 Ebersohl falsely represented to Design

Nine that a second bridge survey device was needed to allow two crews to perform

additional survey work for UPPR. [ECF 1 at ¶ 35, 38]. Design Nine relied on this

misrepresentation by authorizing a purchase request in May 2017, and by entering

into a contract to fabricate the second device. Id at ¶ 35-36, ¶ 134. Having pled

the “who, when, what, where, and how,” Design Nine has provided specific

allegations setting out a plausible fraudulent misrepresentation claim. I will deny

defendant’s motion to dismiss Count 9.

                             Count 10 – Conversion
      Design Nine asserts a common law claim of conversion for the defendants’

taking the second bridge survey device, the proprietary spreadsheet, and

confidential information. Under Missouri law conversion is the “unauthorized

assumption of the right of ownership over the personal property of another to the


                                           18
exclusion of the owner’s rights. Emerick v. Mutual Benefit Life Ins. Co., 765

S.W.2d 513, 523 (Mo. 1988). A conversion claim has the following elements: (1)

plaintiff was the owner or entitled to possession of the property; (2) defendant took

possession of the property with intent to exercise control over the property; and (3)

defendant deprived plaintiff of the right to possess the property. JEP Enters., Inc.

v. Wehrenberg, Inc., 42 S.W.3d 773, 776 (Mo. Ct. App. 2001).

      Here, Design Nine alleges that the defendants converted the second bridge

survey device when they picked up the device from Designs for Tomorrow and

failed to deliver the device to Design Nine. [ECF 1 at ¶ 42-43, 143]. It is alleged

that the defendants intended to deprive Design Nine of owning the second device

by using the device to compete directly with Design Nine. Id. at ¶ 44. As the

rightful owner of the second bridge survey device, Design Nine had its ownership

of the bridge survey device interfered with, thereby depriving Design Nine the

right to possess its property. These facts provide a sufficient basis to state a claim

for conversion with respect to the bridge survey device.

      To the extent Design Nine bases this claim on taking the spreadsheet and

other confidential information, however, Design Nine fails to allege that it was

actually deprived of its possession or control of its property. Instead, Design Nine

alleges that the defendants only copied this information. [ECF 1 at ¶ 56-57].

“Under Missouri law a copy of a document cannot be converted where the owner

                                          19
has not been deprived of possession of the property or prevented from utilizing the

property.” Monarch Fire Prot. Dist. of St. Louis Cty., Missouri v. Freedom

Consulting & Auditing Servs., Inc., 644 F.3d 633, 637 (8th Cir. 2011). To the

extent Design Nine attempts to base this claim on taking of copies, it fails; the

claim survives only to the extent it alleges conversion of the second bridge survey

device. Accordingly, I will deny defendants’ motion to dismiss Count 10.

      Count 11 – Breach of Fiduciary Duties Against Defendant Ebersohl

      The complaint states a sufficient factual basis to allege a plausible claim

against Ebersohl for a breach of fiduciary duties. Under Missouri law, a claim for

breach of fiduciary duty has four elements: (1) the existence of a fiduciary

relationship between the parties; (2) breach of duty; (3) causation; and (4) harm.

Lafarge N. Am., Inc. v. Discovery Grp. L.L.C., 574 F.3d 973, 983 (8th Cir. 2009).

Corporate officers and directors possess a fiduciary relationship to the corporation

because their position “is one of trust and they are bound to act with fidelity and

subordinate their personal interest to the interest of the corporation should there be

a conflict.” Hyde Park Amusement Co. v. Mogler, 358 Mo. 336, 342 (1948).

      Here, the complaint alleges that Ebersohl was a Vice President and an

Officer of Design Nine as a Corporate Secretary and because of his position he

owed Design Nine a fiduciary duty. [ECF 1 at ¶149-150]. It alleges that he

breached his duty by forming a competing company that is in direct conflict with

                                          20
his interests as an officer of Design Nine and that he used his position within the

company to access confidential information that would contravene his fiduciary

duty, thereby resulting in harm to Design Nine. This sufficiently alleges a breach

of fiduciary duty claim and I will deny the motion to dismiss Count 11.

                            Count 12 – Prima Facie Tort
       Count 12 alleges a claim for prima facie tort, but this claim fails because

Design Nine may have relief based upon traditional torts. In Missouri, prima facie

tort requires four elements: “(1) an intentional lawful act by defendant; (2)

defendant's intent to injure the plaintiff; (3) injury to the plaintiff; and (4) an

absence of or insufficient justification for defendant's act.” Nazeri v. Missouri

Valley College, 860 S.W.2d 303, 315 (Mo.1993). Design Nine argues that

dismissal of this claim would be premature “until the Court determines that the

defendants’ alleged conduct does not fall within the realm of a traditional tort

category.” [ECF 23 at 17].

       As discussed above, Design Nine has traditional tort remedies even if it

cannot prove its trade secret claims. Moreover, Design Nine has statutory relief for

the trade secret claims and for the computer tampering act claim. Therefore, it is

not proper for a plaintiff to bring a prima facie tort claim for “the inability to prove

one element of a nominate tort that is otherwise applicable under the facts.”

Thomas v. Special Olympics Missouri, Inc., 31 S.W.3d 442, 450 (Mo.App.2000).


                                            21
“When it is clear that the theory is being asserted merely to circumvent an

established body of law, or when it is not supported by the pleading of the factual

elements giving rise to the claim, the prima facie count may be dismissed earlier.”

Nazeri, 860 S.W.2d at 316 fn. 9. I will grant defendants’ motion to dismiss Count

12.

                          Count 13 – Unfair Head Start
      Missouri law does not recognize unfair head start as an independent tort

because the head start rule is only a rule of remedy. “Missouri courts employ the

‘head start’ rule, which provides that by misappropriating the trade secrets, a

defendant is able to ‘cut short’ the time it would normally take to produce and

market a competitive product.” Synergetics, Inc., 477 F.3d at 961. This rule is a

limitation on the remedy that may otherwise be available for misappropriation of

trade secrets: “[a] defendant should be enjoined only for the time it would take to

produce and market the competitive product, absent the misappropriation.” Id.

      Design Nine cites to several cases to support the position that a head start

claim may be asserted as an independent cause of action. Design Nine is incorrect

because these cases only consider an unfair head start as a remedy for some other

tort. In National Rejectors, Inc. v. Trieman, the Missouri Supreme Court analyzed

“head start” when it looked at “what the defendant should be required to pay the

plaintiff” for its otherwise tortious conduct. 409 S.W.2d 1, 43–44 (Mo.1966). In


                                         22
Walter E. Zemitzsch, Inc. v. Harrison, the Missouri Court of Appeals described

“unfair headstart, or short cut liability,” as a “measure of damages.” 712 S.W.2d

418, 422 (Mo.App.1986). And in Inauen Packing Equipment Corp. v. Integrated

Industrial Services, Inc., 970 S.W.2d 360 (Mo.App.1998), the Missouri Court of

Appeals again explained head start in terms of compensation for misappropriation.

I will grant defendants’ motion to dismiss Count 13.

        Count 14 – Unfair Competition Under Missouri Common Law
      In Count 14 Design Nine alleges a claim of unfair competition. While the

law of unfair competition does not contain specific elements, it can be best

described as a reaffirmation of the rules of fair play by prohibiting attempts to

trade on another’s reputation. Cushman v. Mutton Hollow Land Dev., Inc., 782

S.W.2d 150, 157 (Mo.Ct.App.1990) (quoting Shrout v. Tines, 260 S.W.2d 782, 788

(Mo.Ct.App.1953)). To establish an unfair competition claim, a party is shown as

“passing off” a product as that of another, thereby deceiving the public. Hubbs

Mach. & Mfg., Inc. v. Brunson Instrument Co., 635 F. Supp. 2d 1016, 1019 (E.D.

Mo. 2009); see also Nat’l Motor Club of Mo., Inc. v. Noe, 475 S.W.2d 16, 19-20

(Mo. 1972) (unfair competition consists of passing off the business of one as the

business of another). Further, deceptive marketing of goods and services allows

for a plausible claim of unfair competition. Am. Equity Mortg., Inc. v. Vinson, 371




                                          23
S.W.3d 62, 64 (Mo. Ct. App. 2012) (citing Restatement (Third) of Unfair

Competition § 4 (1995)).

      Here, Design Nine alleges that the defendants marketed to Design Nine’s

customers, showcasing their experience as former Design Nine employees. [ECF 1

at ¶ 60]. Further, Design Nine alleges that the defendants suggested to UPPR that

Design Nine was unable to perform on specific UPPR projects. Id. at ¶ 62-63.

These facts support a plausible claim for unfair competition. See Am. Traffic Sols.,

Inc. v. B & W Sensors, LLC, No. 4:13CV0229 AGF, 2014 WL 1272509, at *8

(E.D. Mo. Mar. 27, 2014) (allegations regarding defendant’s false representations

made to gain a competitive advantage over plaintiff provide a sufficient cause of

action for unfair competition). Additionally, the second bridge survey device

suffices as an allegation to support the unfair competition claim because it is

alleged defendants are “passing off” Design Nine’s product as their product to use

for structural bridge work. [ECF 1 at ¶ 44]. Accordingly, I will deny defendant’s

motion to dismiss Count 14.

                              Count 15 – Conspiracy

      The complaint sufficiently alleges a cause of action for civil conspiracy. A

claim of civil conspiracy requires a showing of: (1) two or more persons; (2) an

unlawful purpose; (3) a meeting of the minds; (4) at least one act conducted in

furtherance of the conspiracy; and (5) damages. Oak Bluff Partners, Inc. v. Meyer,

                                         24
3 S.W.3d 777, 781 (Mo. banc 1999). This count incorporates the wrongful

conduct alleged throughout the complaint as a wrongful purpose and acts

conducted in furtherance of the conspiracy. The allegations are sufficient to form

the basis of the civil conspiracy claim because these counts provide a plausible

factual basis that is not solely derived from the facts that support the trade secret

claims. See Custom Hardware, 918 F. Supp. 2d at 939 (sufficient factual grounds

to support conspiracy claim based on claims that were independent of trade secrets

claim). Therefore, I will deny defendant’s motion to dismiss Count 15.

                                     Conclusion

Accordingly,

      IT IS HEREBY ORDERED that the defendants’ Motion to Dismiss Case

[15] is granted only as to Counts 6, 12 and 13, and is denied in all other respects.




                                            CATHERINE D. PERRY
                                            UNITED STATES DISTRICT JUDGE

Dated this 25th day of March, 2019.




                                          25
